Opinion by
Cline, J.
At the trial the petitioner testified that he bought the bulbs through an agent of Konynenburg & Mark of Noordwyk, Holland, at the Southern California Flower Market; that when the shipment arrived in this country, he went to a broker’s office with his papers; that he told the broker he did not know how much the bulbs cost, since some cost $2 apiece and some $25 a thousand; that the broker then looked at the papers and told him what he had paid. Subsequently, he received a bill for $20 additional duty, which he paid, and *321a letter from the examiner ashing the difference between the two kinds of bulbs; that he informed him he had bought them to find out the difference; that later he received a letter from the broker directing him to see the examiner, but that it was then too late to amend the entry. On the record presented it was held that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.